UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 17, 2012 DIGIRAD CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-50789 33-0145723 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 13950 Stowe Drive Poway, California92064 (Address of principal executive offices, including zip code) (858) 726-1600 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. We held our Annual Meeting of Stockholders on August 17, 2012 to consider and vote on the matters listed below. The proposals are described in detail in the Proxy Statement filed with the Securities and Exchange Commission on July 20, 2012. The final voting results from the meeting are set forth below. Proposal 1: Election of Directors Based on the following votes, the individuals named below were each elected to serve as our directors until our next Annual Meeting of Stockholders. Name Votes For Votes Against Votes Withheld Broker Non-Votes Gerhard F. Burbach John M. Climaco Todd P. Clyde Jeffrey E. Eberwein Charles M. Gillman James B. Hawkins R. King Nelson John Sayward Proposal 2: Ratification of the appointment of Independent Auditors Based on the following votes, the selection of Ernst & Young LLP as our independent registered public accounting firm for the 2012 fiscal year was ratified. Votes For Votes Against Abstentions Broker Non-Votes 0 Proposal 3: Approval, by nonbinding vote, of named executive officer compensation Votes For Votes Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGIRAD CORPORATION By: /s/ Todd P. Clyde Todd P. Clyde President and Chief Executive Officer Date:August 20, 2012
